Citation Nr: 0206349	
Decision Date: 06/14/02    Archive Date: 06/20/02

DOCKET NO.  99-06 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to service connection for a low back disability.



REPRESENTATION

Appellant represented by:  The American Legion 



INTRODUCTION

The veteran served on active duty from April 1964 to May 
1968. This matter comes on appeal from decisions by the 
Phoenix, Arizona VA Regional Office (RO). 



FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim, and all reasonable development necessary 
for the disposition of the instant case has been completed.

2.  A chronic low back disability was not present in service 
or manifested for many years thereafter, and no current low 
back disability is otherwise related to service.



CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active service, and incurrence of arthritis of the lumbar 
spine may not be presumed. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 1991 and Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (hereafter VCAA),  
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001), was recently enacted.  The VCAA contains 
extensive provisions modifying the adjudication of all 
pending claims. Karnas v. Derwinski, 1 Vet. App. 308 (1991); 
VAOPGCPREC 011-00.  The new law revises the former § 5107(a) 
of title 38 United States Code to eliminate the requirement 
that a claimant come forward first with evidence to well 
ground a claim before the Secretary is obligated to assist 
the claimant in developing the facts pertinent to the claim. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO notified the appellant of the 
relevant legal criteria and the evidence necessary to 
substantiate his claim in a statement of the case and 
supplemental statements of the case. The RO obtained a 
medical opinion from a VA physician in February 2001. VA 
treatment records have been added to the record. The veteran 
has not identified any additional evidence which would assist 
in deciding his claim. The Board finds that further 
development is not warranted.  

For the foregoing reasons, the Board finds that the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled, to include the revised regulatory provisions of 
38 C.F.R. § 3.159, and that no additional assistance to the 
veteran is required based on the facts of the instant case.  
Since the veteran was provided the necessary information on 
which to substantiate his claim, the Board finds that there 
is no prejudice in proceeding with the claim at this time.  
Bernard v. Brown, 4 Vet. App. 384 (1993).


Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110, 1131. Where 
a veteran served continuously for a period of ninety days or 
more during a period of war and certain chronic diseases 
(including arthritis) become manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. 3.307 so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes. This rule does not mean 
that any manifestation in service will permit service 
connection.   For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b).


Analysis

The veteran essentially contends that his present low back 
disability is the consequence of an injury he sustained 
during service while attempting to lift a pregnant woman onto 
a gurney. Service medical records reveal that he was treated 
on one occasion in April 1967 for acute lumbosacral strain. 
At the time of his examination for service discharge, no back 
abnormality was noted.

Post-service medical records disclose that he sought care 
from a private physician in January 1975 for low back pain 
with radiation to the right lower extremity which had been 
present since a skiing accident 2 weeks before. X-rays of the 
lumbosacral spine taken at a VA facility in November 1975 
disclosed degenerative joint and disc disease. In January 
1976, the veteran was hospitalized a private facility with a 
herniated nucleus pulposus. Subsequent private and VA medical 
reports and records confirm that the veteran has degenerative 
disc disease of the lumbosacral spine. 

In February 2001, a VA examination of the veteran was 
conducted. Following the clinical examination and a review of 
record, the examiner concluded it was not likely that the 
veteran's current low back condition was related to that 
treated in service. His current condition was thought to be a 
degenerative process as opposed to post-traumatic. He added 
that there was no evidence that the current back condition 
was affected by the inservice lumbosacral strain. No opinion 
to support the veteran's contention has been submitted.

In reaching its decision, the Board also has considered the 
veteran's contention that he experienced chronic low back 
following the inservice episode for which he received medical 
care. Attempts to obtain copies of the alleged pre-1975 post-
service treatment have been unsuccessful. The U.S. Court of 
Appeals for Veterans Claims (the Court) has held that lay 
observations of symptomatology are pertinent to the 
development of a claim of service connection, if corroborated 
by medical evidence.  See Rhodes v. Brown, 4 Vet. App. 124, 
126-127 (1993). A lay person is competent to testify only as 
to observable symptoms.  A lay person is not, however, 
competent to provide evidence that the observable symptoms 
are manifestations of chronic pathology or diagnosed 
disability.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995). 
Here, there is no such corroboration by medical evidence.

Given the above evidence, in particular the opinion provided 
by the VA physician in February 2001, the Board finds that a 
chronic low back disability was not present in service or 
manifested for many years thereafter, and no current low back 
disability is otherwise related to service. Consequently, as 
the preponderance of the evidence is against the claim, 
service connection for a low back disability is denied. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107; 
38 C.F.R. §§ 3.303, 3.307, 3.309.


ORDER

Service connection for a low back disability is denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

